Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-14-00523-CV

                                   Leticia R. BENAVIDES,
                                           Appellant

                                               v.

                 Carlos BENAVIDES, III, Tomas Benavides and Ana B. Galo,
                    as Co-Trustees of the Benavides Family Mineral Trust,
                                          Appellees

                  From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2012CVQ000427-D4
                         Honorable Oscar (O.J.) Hale, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellees, Carlos Benavides, III, Tomas Benavides, and Ana
B. Galo, as Co-Trustees of the Benavides Family Mineral Trust, recover their costs of this appeal
from appellant, Leticia R. Benavides.

       SIGNED October 8, 2014.


                                                _____________________________
                                                Catherine Stone, Chief Justice